Case: 4:18-cv-01568-RLW Doc. #: 105 Filed: 09/18/20 Page: 1 of 3 PageID #: 3765




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION


KEITH ROSE,                                   )
                                              )
      Plaintiff,                              )
                                              )      No. 4:18-cv-1568-RLW
v.                                            )
                                              )
CITY OF ST. LOUIS, etc., et al.,              )
                                              )
      Defendants.                             )


      DEFENDANTS' MOTION TO VACATE ORDERS ECF 102, 103, 104

      Defendants herein respectfully move the Court to vacate its orders [ECF

102, 103, 104] granting leave to file a third amended complaint and denying

defendants' motion for judgment on the pleadings. In support of this motion,

defendants state:

      1.       On May 29, 2020, plaintiff filed a motion [ECF 84] for leave to file a

third amended complaint. Defendants timely filed their opposition to the motion

[ECF 86].

      2.       On September 4, 2020, plaintiff renewed the motion for leave to file a

third amended complaint, submitting a revised third amended complaint. [ECF

101, 101-1].
Case: 4:18-cv-01568-RLW Doc. #: 105 Filed: 09/18/20 Page: 2 of 3 PageID #: 3766




      3.     On September 17, 2020, this Court entered non-docket orders granting

plaintiff's motion for leave to file the revised third amended complaint and denying

defendants' pending motion for judgment on the pleadings directed to the second

amended complaint. [ECF 102-103.]

      4.     E.D.Mo. Local Rule 4.01(B) provides:

      Except as otherwise provided in these rules or by order of the Court, each
      party opposing a motion (other than a motion seeking an extension of time)
      must file, within fourteen (14) days after service of the motion, a single
      memorandum containing any relevant argument and citations to authorities
      on which the party relies. If any memorandum in opposition requires
      consideration of facts not appearing in the record, the party must file with its
      memorandum all documentary evidence relied upon. Each opposition to a
      motion seeking an extension of time must be filed within seven (7) days
      after service of the motion.

      4.     Defendants oppose the renewed motion for leave to amend.

Defendants previously advanced substantial and meritorious arguments in

opposition to the prior version of the third amended complaint and intended to

briefly re-state their opposition to the revised third amended complaint.

Defendants submit that the motion for leave to amend is not well taken and attach

hereto the memorandum in opposition that was to be filed today. The unexpected

ruling of the Court has prevented defendants from presenting their arguments to

the Court.

      5.     Defendants' counsel express their regret if they misread the local rules

or this Court's requirements, but defendants' counsel calculated that their response

                                          2
Case: 4:18-cv-01568-RLW Doc. #: 105 Filed: 09/18/20 Page: 3 of 3 PageID #: 3767




to the motion for leave to amend was due today. Defendants submit that fairness

and the rules warrant that this Court vacate its improvident orders of September 17,

2020, and consider the merits of defendants' opposition to the motion for leave in

accordance with the rules.

      WHEREFORE defendants move that this Court vacate its orders ECF 102,

103, and 104 and take plaintiff's motion [ECF 101] under submission for

consideration of defendants' memoranda in opposition.

                                         Respectfully submitted,
                                         JULIAN L. BUSH
                                         CITY COUNSELOR
                                         /s/ Robert H. Dierker
                                         Robert H. Dierker 23671(MO)
                                         Associate City Counselor
                                         dierkerr@stlouis-mo.gov
                                         Abby Duncan 67766(MO)
                                         Associate City Counselor
                                         Amy Raimondo 71291(MO)
                                         Assistant City Counselor
                                         314 City Hall
                                         1200 Market St.
                                         St. Louis, MO 63103
                                         314-622-3361
                                         Attorneys for Defendants




                                         3
